BLACKROCK LEGACY SECURITIES PUBLIC-PRIVATE TRUST AMENDED AND RESTATED BYLAWS Effective as of July 24, 2009 TABLE OF CONTENTS Page ARTICLE I SHAREHOLDER MEETINGS Section 1. Chairman 2 Section 2. Annual Meetings of Shareholders 2 Section 3. Special Meetings of Shareholders 2 Section 4. Place of Meetings 2 Section 5. Notice of Meetings 2 Section 6. Conduct of Meetings 4 Section 7. Adjournments 4 Section 8. Record Date 4 Section 9. Voting 5 Section 10. Quorum 6 Section 11. Proxies 6 Section 12. Inspectors of Election 7 Section 13. Records at Shareholder Meetings 8 Section 14. Shareholder Action by Written Consent 8 ARTICLE II DIRECTORS Section 1. Number and Qualification 9 Section 2. Term, Nomination and Election 9 Section 3. Resignation and Removal 10 Section 4. Vacancies 11 Section 5. Meetings 11 Section 6. Quorum 12 Section 7. Required Vote 12 Section 8. Committees 12 Section 9. Director Action by Written Consent 13 Section 10. Chairman; Records 13 Section 11. Delegation 13 Section 12. Compensation 13 ARTICLE III OFFICERS Section 1. Officers of the Fund 14 Section 2. Election and Tenure 14 Section 3. Removal and Resignation of Officers 14 i Section 4. President 14 Section 5. Secretary 14 Section 6. Treasurer and/or Chief Financial Officer 15 Section 7. Other Officers and Duties 15 ARTICLE IV LIMITATIONS OF LIABILITY AND INDEMNIFICATION Section 1. No Personal Liability of Directors or Officers 15 Section 2. Mandatory Indemnification 16 Section 3. Good Faith Defined; Reliance on Experts 18 Section 4. Survival of Indemnification and Advancement of Expenses 18 Section 5. Insurance 18 Section 6. Subrogation 18 ARTICLE V STOCK Section 1. Shares of Stock 18 Section 2. Transfer Agents, Registrars and the Like 18 Section 3. Transfer of Shares 19 Section 4. Registered Shareholders 19 Section 5. Register of Shares 19 Section 6. Disclosure of Holdings 19 Section 7. Signatures 20 Section 8. Lost Certificates 20 ARTICLE VI MISCELLANEOUS Section 1. Filing 20 Section 2. Governing Law 20 Section 3. Provisions in Conflict with Law or Regulation 20 ARTICLE VII AMENDMENT OF BYLAWS Section 1. Amendment and Repeal of Bylaws 20 ii BLACKROCK LEGACY SECURITIES PUBLIC-PRIVATE TRUST AMENDED AND RESTATED BYLAWS These Amended and RestatedBylaws are made and adopted pursuant to the Amended and Restated Agreement and Declaration of Trust, dated as of July 24, 2009, as from time to time amended (hereinafter called the "Charter"), of BLACKROCK LEGACY SECURITIES PUBLIC-PRIVATE TRUST (the "Fund"). Definitions.As used in these Amended and Restated Bylaws, the following terms shall have the following meanings: "1940 Act" shall mean the Investment Company Act of 1940 and the rules and regulations promulgated thereunder and exemptions granted therefrom, as amended from time to time. "Bylaws" shall mean these Amended and Restated Bylaws of the Fund as amended or restated from time to time by the Directors. "Code" shall mean the Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder. "Directors" shall mean the persons elected to the Board of Trustees or Board of Directors, as the case may be, of the Fund from time to time, so long as they shall continue in office, and all other persons who at the time in question have been duly elected or appointed and have qualified as directors or trustees in accordance with the provisions hereof and are then in office. "Disabling Conduct" shall have the meaning set forth in Section 2(a) of Article IV. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. "Indemnitee" shall have the meaning set forth in Section 2(a) of Article IV. "Independent Director" shall mean a Director that is not an "interested person" as defined in Section 2(a)(19) of the 1940 Act. "Independent Non-Party Directors" shall have the meaning set forth in Section 2(b) of Article IV. "Person" shall mean and include individuals, corporations, partnerships, trusts, limited liability companies, associations, joint ventures and other entities, whether or not legal entities, and governments and agencies and political subdivisions thereof. "Shareholder" shall mean a holder of record of outstanding Shares from time to time. "Shares" shall mean (i) if the Fund is organized as a trust, the units of beneficial interest into which the beneficial interests in the Fund shall be divided from time to time, (ii) if the Fund is organized as a corporation, the shares of stock of the Fund and (iii) if the Fund is organized as a limited liability company, the limited liability company interests of the Fund, and in each case includes fractions of Shares as well as whole Shares.In addition, Shares also means any preferred units of beneficial interest, preferred stock or preferred limited liability company interests which may be issued from time to time, as described herein.All references to Shares shall be deemed to be Shares of any or all series or classes as the context may require. "Special Counsel" shall mean an "independent legal counsel" as defined in Reg. §270.0-1(a)(6) promulgated under the 1940 Act, and such counsel shall be selected by a majority of the Independent Non-Party Directors. ARTICLE I SHAREHOLDER MEETINGS Section 1.Chairman.The Chairman, if any, shall act as chairman at all meetings of the Shareholders.In the Chairman's absence, the Vice Chairman, if any, shall act as chairman at the meeting.In the absence of the Chairman and the Vice Chairman, the Director or Directors present at each meeting may elect a temporary chairman for the meeting, who may be one of themselves. Section 2.Annual Meetings of Shareholders.The Fund's initial annual meeting of Shareholders, if any, may occur up to one year after the completion of its initial fiscal year. Section 3.Special Meetings of Shareholders.A special meeting of Shareholders may be called at any time by the Secretary upon the request of a majority of the Directors or the President and shall also be called by the Secretary for any proper purpose upon written request of Shareholders of the Fund holding in the aggregate not less than fifty-one percent (51%) of the outstanding Shares of the Fund or class or series of Shares having voting rights on the matter. Section 4.Place of Meetings.Any Shareholder meeting, including a Special Meeting, shall be held within or without the state in which the Fund was formed on such day and at such time as the Directors shall designate. Section 5.Notice of Meetings. (a)Written notice of all meetings of Shareholders, stating the time and place of the meeting, shall be given by the Secretary by mail to each Shareholder of record entitled to vote thereat at its registered address, mailed at least ten (10) days and not more than sixty (60) days before the meeting or otherwise in compliance with applicable law.Such notice will also specify the means of remote communications, if any, by which Shareholders and proxyholders may be deemed to be present in person and vote at such meeting.No business (including without limitation nominations for the election of directors) may be transacted at an annual or special meeting of Shareholders, other than business that is either (i) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors (or any duly authorized committee thereof), (ii) otherwise properly brought before the annual meeting by or at the direction of the Board of Directors (or any duly authorized committee thereof) or (iii) in the case of an annual meeting, otherwise properly brought before the meeting by any Shareholder of the Fund, whether such proposal is included in the Fund's proxy statement or a proxy statement prepared by one or more shareholders, (A) who is a Shareholder of record on the date of the giving of the notice provided for in this Article I Section 5 2 and on the record date for the determination of Shareholders entitled to notice of and to vote at such annual meeting and (B) who complies with the notice procedures set forth in this Article I Section 5 or, with respect to the election of Directors, set forth in Section 2 of Article II. (b)In addition to any other applicable requirements, for business to be properly brought before a meeting by a Shareholder, such Shareholder must have given timely notice thereof in proper written form to the Secretary of the Fund. (i)To be timely, a Shareholder's notice to the Secretary must be delivered to or mailed and received at the principal executive offices of the Fund (A) in the case of an annual meeting, not less than ninety (90) days nor more than one hundred twenty (120) days prior to the anniversary date of the immediately preceding annual meeting of Shareholders; provided, however, that in the event that the annual meeting is called for a date that is not within thirty (30) days before or after such anniversary date, notice by the Shareholder in order to be timely must be so received not later than the close of business on the tenth (10th) day following the day on which such notice of the date of the meeting was mailed or such public disclosure of the date of the meeting was made, whichever first occurs; and (B) in the case of a special meeting of Shareholders called for the purpose of electing directors, not later than the close of business on the fifth (5th) day following the day on which notice of the date of the special meeting was mailed or public disclosure of the date of the special meeting was made, whichever first occurs. (ii)Except for notices regarding nominations for the election of directors, which notices shall be prepared in accordance with Article II Section 2(c)(ii), to be in proper written form, a Shareholder's notice to the Secretary must set forth as to each matter such Shareholder proposes to bring before the meeting (A) a brief description of the business desired to be brought before the meeting and the reasons for conducting such business at the meeting, (B) the name and record address of such Shareholder, (C) the class or series and number of shares of the Fund which are owned beneficially or of record by such Shareholder, (D) a description of all arrangements or understandings between such Shareholder and any other person or persons (including their names) in connection with the proposal of such business by such Shareholder and any material interest of such Shareholder in such business and (E) a representation that such Shareholder intends to appear in person or by proxy at the meeting to bring such business before the meeting. (iii)The requirements set forth in this Article I Section 5(b) shall not be in effect for purposes of the 2008 annual meeting of Shareholders, and the advance notice requirements for shareholder proposals, if any, set forth in the bylaws in effect prior to the effective date of these Bylaws shall instead be in effect for such meeting. (c)No business shall be conducted at a meeting of Shareholders except business brought before the annual meeting in accordance with the procedures set forth in this Article I Section 5 or Article II Section 2, as the case may be; provided, however, that, once business has been properly brought before the meeting in accordance with such procedures, nothing in this Article I Section 5shall be deemed to preclude discussion by any Shareholder of 3 any such business.If the chairman of a meeting determines that business was not properly brought before the meeting in accordance with the foregoing procedures, the chairman of the meeting shall declare to the meeting that the business was not properly brought before the meeting and such business shall not be transacted. (d)Whenever written notice is required by law or the Charter to be given to any Shareholder, such notice may be given by mail, addressed to such Shareholder at such Shareholder's address as it appears on the records of the Fund, with postage thereon prepaid, and such notice shall be deemed to be given at the time when the same shall be deposited in the United States mail or with another reasonable delivery service customarily used for business purposes. Section 6.Conduct of Meetings.The Board of Directors of the Fund may adopt by resolution such rules and regulations for the conduct of any meeting of the Shareholders as it shall deem appropriate.Except to the extent inconsistent with such rules and regulations as adopted by the Board of Directors, the chairman of any meeting of the Shareholders shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts as, in the judgment of such chairman, are appropriate for the proper conduct of the meeting.Such rules, regulations or procedures, whether adopted by the Board of Directors or prescribed by the chairman of the meeting, may include, without limitation, the following:(a) the establishment of an agenda or order of business for the meeting; (b) the determination of when the polls shall open and close for any given matter to be voted on at the meeting; (c) rules and procedures for maintaining order at the meeting and the safety of those present; (d) limitations on attendance at or participation in the meeting to Shareholders of record of the Fund, their duly authorized and constituted proxies or such other persons as the chairman of the meeting shall determine; (e) restrictions on entry to the meeting after the time fixed for the commencement thereof; and (f) limitations on the time allotted to questions or comments by participants. Section 7.Adjournments.The chairman of any meeting of the Shareholders may adjourn the meeting from time to time to reconvene at the same or some other place, and notice need not be given of any such adjourned meeting if the time and place, if any, thereof and the means of remote communications, if any, by which Shareholders and proxyholders may be deemed to be present in person and vote at such adjourned meeting are announced at the meeting at which the adjournment is taken.At the adjourned meeting, the Fund may transact any business which might have been transacted at the original meeting.Any adjourned meeting may be held as adjourned one or more times without further notice not later than one hundred and twenty (120) days after the record date.If after the adjournment a new record date is fixed for the adjourned meeting, notice of the adjourned meeting in accordance with the requirements of Section 5 of this Article I shall be given to each Shareholder of record entitled to vote at the meeting and each other Shareholder entitled to notice of the meeting. Section 8.Record Date. (a)For the purposes of determining the Shareholders who are entitled to vote at, or otherwise entitled to notice of any meeting, the Directors may, without closing the transfer books, fix a date not more than sixty (60) nor less than ten (10) days prior to the date of such meeting of Shareholders as a record date for the determination of the Persons to be treated as Shareholders of record for such purposes.The record date shall not precede the date upon which the resolution fixing the record date is adopted by the Directors.If no record date is fixed by the Directors and the stock transfer books are not closed, the record date for determining Shareholders entitled to notice of or to vote at a meeting of the Shareholders shall be at the later of (i) the close of business on the day on which notice is mailed or (ii) the thirtieth (30th) day before the meeting. A determination of Shareholders of record entitled to notice of or to vote at a meeting of the Shareholders shall apply to any adjournment of the meeting; provided, however, that the Directors may fix a new record date for the adjourned meeting. (b)In order that the Fund may determine the Shareholders entitled to consent to corporate action in writing without a meeting, the Board of Directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the Board of Directors, and which record date shall not be more than ten (10) days after the date upon which the resolution fixing the record date is adopted by the Directors.If no record date has been fixed by the Directors, the record date for determining Shareholders entitled to consent to corporate action in writing without a meeting, when no prior action by the Directors is required by applicable law or the Charter, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the Fund by delivery to its registered office in the state in which the Fund was formed, its principal place of business, or an officer or agent of the Fund having custody of the book in which proceedings of meetings of the Shareholders are recorded.Delivery made to the Fund's registered office shall be by hand or by certified or registered mail, return receipt requested.If no record date has been fixed by the Directors and prior action by the Directors is required by applicable law or the Charter, the record date for determining Shareholders entitled to consent to corporate action in writing without a meeting shall be at the close of business on the day on which the Directors adopts the resolution taking such prior action. Section 9.Voting. (a)Shareholders shall have no power to vote on any matter except matters on which a vote of Shareholders is required by applicable law, the Charter or resolution of the Directors.Except as otherwise provided herein, any matter required to be submitted to Shareholders and affecting one or more classes or series of Shares shall require approval by the required vote of all the affected classes and series of Shares voting together as a single class; provided, however, that as to any matter with respect to which a separate vote of any class or series of Shares is required by the 1940 Act, such requirement as to a separate vote by that class or series of Shares shall apply in addition to a vote of all the affected classes and series voting together as a single class.Shareholders of a particular class or series of Shares shall not be entitled to vote on any matter that affects only one or more other classes or series of Shares. (b)Subject to any provision of applicable law, the Charter, these Bylaws or a resolution of the Directors specifying a greater or a lesser vote requirement for the transaction of any item of business at any meeting of Shareholders, (i) the affirmative vote of a majority of the Shares present in person or represented by proxy and entitled to vote on the subject matter shall be the act of the Shareholders with respect to any matter that properly comes before the meeting, and (ii) where a separate vote of two or more classes or series of Shares is required on any matter, the affirmative vote of a majority of the Shares of such class or series of 4 Shares present in person or represented by proxy at the meeting shall be the act of the Shareholders of such class or series with respect to such matter. (c)Only Shareholders of record shall be entitled to vote.Each full Share shall be entitled to one vote and fractional Shares shall be entitled to a vote of such fraction.When any Share is held jointly by several persons, any one of them may vote at any meeting in person or by proxy in respect of such Share, but if more than one of them shall be present at such meeting in person or by proxy, and such joint owners or their proxies so present disagree as to any vote to be cast, such vote shall be cast in accordance with applicable law. (d)There shall be no cumulative voting in the election or removal of Directors. Section 10.Quorum.The holders of a majority of the Shares entitled to vote on any matter at a meeting present in person or by proxy shall constitute a quorum at such meeting of the Shareholders for purposes of conducting business on such matter.The absence from any meeting, in person or by proxy, of a quorum of Shareholders for action upon any given matter shall not prevent action at such meeting upon any other matter or matters which may properly come before the meeting, if there shall be present thereat, in person or by proxy, a quorum of Shareholders in respect of such other matters.A quorum, once established, shall not be broken by the withdrawal of enough votes to leave less than a quorum.If, however, such quorum shall not be present or represented at any meeting of the Shareholders, the chairman of the meeting, shall have power to adjourn the meeting from time to time, in the manner provided in Section 7of this Article I, until a quorum shall be present or represented.
